Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 10 and 42-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (US  2019/0319494 A1, hereinafter PARK).

    PNG
    media_image1.png
    379
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    486
    media_image2.png
    Greyscale

As per claims 7 and 42, PARK discloses a sub-surface wireless charger comprising: 

a controller  (See Fig.6A, Item#680) configured to:
generate a first pulse having a first energy; receive a first response from a receiver via the transmitter coil during the first pulse (See Par.172, discloses the selection phase comprises an analog ping during which a very short pulse is generated, a short pulse will have a small amount of energy than a longer pulse, Par.173, discloses the quality factor being measured to determine placement of a device in the charging area and to determine if a foreign object is also placed in the area); and
generate a second pulse having a second energy, the second energy being higher than the first energy (See Fig.2, discloses that when a device is detected in the selection phase, the process moves to the ping phase, where a higher energy pulse is generated) [[,]]; and
prevent the sub-surface wireless charger from beginning wireless wirelessly charging the receiver [[if]] when a second response is not received from the receiver via the transmitter coil during the second pulse (See Fig.2, step#230,discloses that  when no response is received from the device, the process moves pack to the selection phase, thereby preventing the beginning of charging) ; and
begin wirelessly charging the receive when the second response is received from the receiver via the transmitter coil during the second pulse (See Fig.2, Step#260, discloses the charging begins when a response is received  from the device in the ping, identification and configuration and negotiation phase) 

As per claims 10 and 43, PARK discloses the sub-surface wireless charger of claim 7, wherein the controller is configured to cause the transmitter coil to be energized during wireless charging of the receiver (See Fig.6A, Item#632, discloses a coil which is energized under the control of the controller 680 when charging is activated).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of O’BRIEN et al. (US 2018/0014709 A1, hereinafter O’BRIEN).
As per claim 30, PARK discloses a sub-surface wireless charger comprising: 
a transmitter coil (See Fig.6A, Item#612); and 
a controller (See Fig.6A, Item#680) configured to:
generate a first pulse having a first energy (See Par.172, discloses the selection phase comprises an analog ping during which a very short pulse is generated, a short pulse will have a small amount of energy than a longer pulse); and
receive a first response from a receiver via the transmitter coil during the first pulse(Par.173, discloses the quality factor being measured to determine placement of a device in the charging area and to determine if a foreign object is also placed in the area);
generate a second pulse having a second energy, the second energy being higher than the first energy (See Fig.2, discloses that when a device is detected in the selection phase, the process moves to the ping phase, where a higher energy pulse is generated);
cause the transmitter coil to be energized during the second pulse(See Fig.2, discloses that when a device is detected in the selection phase, the process moves to the ping phase, where 
O’BRIEN discloses a wireless charger further comprising while the transmitter coil is energized, determine whether the receiver is performing detuning, and stop energizing the transmitter coil or reduce an energy level flowing through the transmitter coil when the controller determines that the receiver is performing detuning (See Par.175,  disclose charger detects that the receiver is detuning and stops sending power).
PARK and O’BRIEN are analogous art since they both deal with wireless charging.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARK with that of O’BRIEN by detecting a detuning of the receiver and lowering or stopping power sent to the device for the benefit of preserving power since they device is receiving more power than is required.
As per claim 40, PARK and O’BRIEN disclose the sub-surface wireless charger of claim 30 as discussed above, wherein the controller is configured to cause the transmitter coil to be energized during the second pulse (See PARK, Fig.6A, Item#632, discloses a coil which is energized under the control of the controller 680 to transmit the ping pulse in the ping phase).

.
Allowable Subject Matter
Claims 29, 31-39 and 44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive. Applicant argued that the prior art discloses the second signal generated after wireless charging is performed while the claimed invention discloses the first and the second pulse being generated before wireless charging is performed. The examiner refers the applicant to PARK Fig.2 which discloses a selection phase where a short analog pulse is generated and during which a device is detected, followed by a ping phase during which a second pulse is generated and response from the electronic device is awaited before charging is allowed, if no response is received from the electronic device, the process moves back to the selection phase.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AHMED H OMAR/Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859